     Case 3:18-cv-00852-MMA-BGS Document 54 Filed 04/27/20 PageID.270 Page 1 of 2


1
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT
8                            SOUTHERN DISTRICT OF CALIFORNIA
9
10    U.S. EQUAL EMPLOYMENT                               Case No.: 18-cv-00852 MMA (BGS)
      OPPORTUNITY COMMISSION,
11
                                         Plaintiff,       ORDER:
12                                                          (1) RESETTING DEADLINE TO
      v.                                                        FILE CONSENT DECREE
13
                                                            (2) SCHEDULING TELEPHONIC
      ALBERTSONS COMPANIES, INC. and
14                                                              STATUS CONFERENCE
      ALBERTSON’S, LLC,
15                                    Defendants.
16
17
18          On February 14, 2020, the parties filed a Joint Notice of Settlement indicating the
19    parties had reached a final settlement of this action. (ECF 50.) Because key personnel
20    needed to provide signatures on the consent decree were out of the country, the parties
21    requested 30 days to submit the consent decree. (Id.) On March 16, 2020, the parties
22    filed a Joint Status Report Regarding Settlement indicating the filing of the consent
23    decree and been delayed by the COVID-19 public health emergency and the additional
24    responsibilities and burdens it have placed on Defendant Albertsons as a national grocery
25    retailer. (ECF 51.) The parties expected the consent decree would be filed by April 15,
26    2020. (Id.)
27          The Court ordered the parties to file the consent decree by April 15, 2020 and to
28    file an updated status report by the same date if they were unable to timely submit the

                                                      1
                                                                                19CV852 MMA (BGS)
     Case 3:18-cv-00852-MMA-BGS Document 54 Filed 04/27/20 PageID.271 Page 2 of 2


1     consent decree. (ECF 52.) On April 14, 2020, the parties filed a Second Joint Status
2     Report regarding settlement. (ECF 53.) It indicates the parties have not been able to file
3     the consent decree because of COVID-19, but anticipate filing it by May 15, 2020 and
4     have committed to work together to expedite payment of any settlement amounts to
5     Claimants. (Id.)
6           The Court orders the consent decree be filed by May 15, 2020. If the parties are
7     unable to file the consent decree by May 15, 2020, they must file an updated status report
8     by May 15, 2020. The Court also sets a telephonic Status Conference for May 20, 2020
9     at 10:00 a.m. Plaintiff’s counsel shall coordinate the joint call to (619) 557-2993.
10          IT IS SO ORDERED.
11    Dated: April 27, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                 19CV852 MMA (BGS)
